Citation Nr: 0203281	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  98-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board previously 
remanded this issue to the RO in December 1999.

(The issue entitlement to a compensable evaluation for 
dermatophytosis of the feet will be addressed in a separate 
decision under Docket Number 01-09 123).

REMAND

In December 1999, the Board remanded the issue of service 
connection for dermatophytosis of the feet for further 
development and review.  At that time, the Board noted that 
an October 1997 clinical record from Chester B. Primm, M.D., 
recorded a diagnosis of "residuals of frozen feet."  A 
September 2000 VA skin examination report, which noted 
findings of cool feet, erythema and dystrophic nails, noted 
an opinion that the veteran did not manifest a skin disorder 
related to his history of cold injury.  In December 2000, the 
RO granted service connection for dermatophytosis of both 
feet, and assigned an initial evaluation under the criteria 
for rating skin disorders.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).  The RO's notice of decision advised the 
veteran that his service connection claim had been granted in 
full, and was being removed from the appellate process.

The veteran, however, alleges that his foot disability should 
be rated under the diagnostic criteria pertaining to cold 
injury residuals.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(2001).  His clinical records include findings of bilateral 
cold feet, lack of hair growth, deficient artery pulses and 
nail abnormalities which could support a compensable 
evaluation under Diagnostic Code 7122.  The Board is of the 
opinion that the veteran's claim has not been granted in 
full, and that the issue of service connection for residuals 
of frozen feet remains pending on appeal.  The Board is also 
of the opinion that the veteran should be afforded VA 
examination by a peripheral vascular specialist in order to 
determine whether he manifests residuals of cold injury of 
the feet in service.

On remand, the RO should also determine whether any 
additional notice or development is warranted under the 
Veterans Claims Assistance Act of 2000 and its implementing 
regulations.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Accordingly, the case in REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's VA clinical 
records since August 1993, and associate those 
records with the claims folder.

2.  The RO should request the veteran to identify, 
by name(s), location(s) and approximate date(s), 
any relevant private treatment records which are 
not currently associated with the claims folder.

3.  When this development is completed, the 
veteran should be scheduled for a vascular 
examination in order to determine the diagnosis 
and etiology of any residuals of cold injury to 
the feet.  The examiner should review the contents 
of the claims file, and obtain relevant history 
from the veteran.  The claims folder and a copy of 
this remand should be made available to the 
examiner.  The examiner should be requested to 
express opinion to the following question: whether 
it is as least as likely as not that any current 
disability of the feet is related to, or a 
manifestation of, cold injury during the veteran's 
period of active service? 

4.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) and its implementing regulations are 
fully complied with and satisfied.

5.  After completion of the above-referenced 
development, the RO should readjudicate the issue 
of service connection for residuals of cold injury 
to the feet.  If the benefit sought on appeal is 
denied, the veteran and his representative should 
be furnished a Supplemental Statement of the Case 
and given the opportunity to respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The veteran need take no action 
unless otherwise notified, but he may submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




